—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a physical altercation with another inmate^ petitioner was found guilty of violating the prison disciplinary rules which prohibit inmates from fighting, creating a disturbance, disobeying a direct order and assaulting an inmate. The misbehavior report, together with the testimony of the correction officer who witnessed the incident, revealed that petitioner exchanged punches with another inmate and failed to comply with several orders by a correction officer to stop. This version of events was confirmed by a confidential informant, whose statements to correction officers regarding the altercation were sufficiently detailed to allow the Hearing Officer to make an independent credibility assessment (see, Matter of Green v Coughlin, 225 AD2d 812). We find that this proof provided substantial evidence of petitioner’s guilt (see, Matter of Hazel v Coombe, 239 AD2d 736). Finally, our review of the record convinces us that petitioner was not denied an impartial hearing or the right to present witnesses.
Mikoll, J. P., White, Peters, Spain and GrafFeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.